DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Response to Arguments
1.	Applicant’s response to the last Office Action, filed 1/28/2021, has been entered and made of record.

2.	Applicant has amended claims 1-3,9,1115-16,24,25,32,33 Claims 34-34 have been added. Claims 1-12,14-28,30-34 are currently pending.

3.	Applicants arguments filed 1/28/2021 have been fully considered but are not persuasive. Despite applicant amendment, the reference still teaches the claimed invention. Applicant amendment includes:  “receiving moving subject vehicle from a primary observer. Receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of said primary observer. It should be noted that the primary observer can be a pedestrian or someone outside of his or her vehicle. This merged information provides a potential path of travel for the subject vehicle so an alert can be provides to a driver”. Prokhorov teaches “ moving object data from a primary observer “ where “oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a travel direction of the vehicle., paragraph [0022] note that a hazardous behavior module 121 can be operatively connected to a set of predefined erratic movement profiles 117. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of one or more of the data stores 115. In one or more arrangements, the set of predefined erratic 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-21,24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  et al (US 20160176397) in view of Penilla et al. (US 2017/0197617)
As to claim 1, Prokhorov et al.  teaches the computer-implemented method for moving object predictive locating, reporting, and alerting, the computer-implemented method comprising: 
a primary observer entering data corresponding to a moving subject vehicle (The hazardous behavior module 121 can be configured to detect, analyze, assess and/or interpret information about a detected oncoming object to determine whether such oncoming object is exhibiting hazardous behavior. As used herein, "oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a travel direction of the vehicle, paragraph [0022] note that the hazardous behavior module 121 can be operatively connected to a set of predefined erratic movement profiles 117. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of one or more of the data stores 115. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of the hazardous behavior module 121. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to sliding motions, such as may occur when an oncoming object is moving on a wet, icy or snowy road. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to swerving motions, such as may occur when an oncoming object is being operated by an intoxicated, drowsy and/or distracted driver, paragraph [0030-0031]); 
receiving global positioning satellite GPS data from a location of said primary observer ( assess and/or interpret data/information acquired by a sensor system 125 of the vehicle 100 to 
based on the set of merged data(based on the data, paragraph[0022-0026],[0030-0031],[0081-0084]), determining a predicted location or range of locations for the moving object subject vehicle , a potential path of travel for the moving  subject vehicle and providing an alert to a driver (paragraph[0052],[0071],[0081-0084]). 
While Prokhorov teaches the matching of data Prokhorov does not teach “merging the entered moving subject vehicle data and the received GPS data into a set of merged data” Penilla clearly teaches tracking data from intersection sensors combined with tracking data of connected vehicles can be used as overlay data to mapping and traffic prediction systems ( paragraph [0014]). Penilla clearly teaches the learning and predicting embodiments may utilize learning and prediction algorithms that are used in machine learning.  In one embodiment, certain algorithms may look to patterns of input, inputs to certain user interfaces, inputs that can be identified to biometric patterns, inputs for neural network processing, inputs for machine learning (e.g., identifying relationships between inputs, and filtering based on geo-location and/or vehicle state, in real-time), logic for identifying or recommending a result or a next input, a next screen, a suggested input, suggested data that would be relevant for a particular time, geo-location, state of a vehicle, and/or combinations thereof.  In one embodiment, use of machine learning enables the vehicle to learn what is needed by the user, at a particular time, in view of 
As to claim 2, Prokhorov et al. teaches the computer-implemented method of claim 1, further comprising, based on the set of merged data, determining a potential for interaction between the moving subject vehicle and the driver (paragraph [0022-0025]). 
As to claim 3, Prokhorov et al. teaches the computer implemented method of claim 2, wherein the potential for interaction is based upon the driver Global Positioning Satellite (GPS) (figure 3A-3B and paragraph [0083]). 
As to claim 4, Prokhorov et al.teaches the computer-implemented method of claim 1, wherein the alert is based upon a distance between said primary observer and said driver to have potential for interaction with the moving subject vehicle (the vehicle 100 can be configured for risk mitigation with respect to oncoming objects. In one or more arrangements, the vehicle 100 can be configured so that, responsive to determining that an oncoming object exhibits a hazardous behavior, an altered travel route is determined for the vehicle 100. While such a 
As to claim 5, Prokhorov et al. teaches the  computer-implemented method of claim 1, wherein the moving subject vehicle  is a moving hazard ( If it is predicted that the oncoming object and the vehicle 100 will come substantially close to each other, then it can be determined that the oncoming object is exhibiting a hazardous behavior, paragraph [0022-0025]). 
As to claim 6, Prokhorov et al.  teaches the  computer-implemented method of claim 1, further comprising: providing the primary observer a user interface for information entry via a mobile device or a built-in display ( paragraph [0067],[0081-0084]). 
As to claim 7, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising receiving at least some of the moving subject vehicle  from one or more mobile devices (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server, paragraph [0081-0084], [0101]). 
As to claim 11, Prokhorov et al.  teaches the computer-implemented method of claim 2, further comprising comparing the determined potential for interaction with a threshold (the hazardous behavior module 121 can be configured to compare a detected movement of an oncoming object to a set of predefined erratic movement profiles 117 to determine if there is a match. "Match" or "matches" means that the detected movement of an oncoming object and one of the predefined erratic movement profiles in the set of predefined erratic movement profiles are 
As to claim 12, Penilla teaches the computer-implemented method of claim 2, wherein the automatic determining comprises calculating an area from the predicted location or range of locations for the moving subject vehicle, and determining whether the driver is  located within the area (paragraph [010], [0025-0026]). 
As to claim 13, Penilla teaches the computer-implemented method of claim 12, wherein the area comprises a reachable range and is configured as a two dimensional area or a three dimensional area (paragraph [0025-0027], [0257]). 

As to claim 16, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein the moving subject vehicle exhibits certain behavior determined to be indicative of a drunk driver's vehicle, a texting driver's vehicle, an otherwise impaired driver's vehicle, a kidnapper of missing children's vehicle, an enemy combatant, an enemy combatant's vehicle, or a dangerous animal( one or more of the set of predefined erratic movement profiles 117 can be directed to swerving motions, such as may occur when an oncoming object is being operated by an intoxicated, drowsy and/or distracted driver, paragraph[0030]). 
As to claim 17, Prokhorov et al.teaches the computer-implemented method of claim 1, further comprising configuring the alert for transmission via a push notification, API alert, or server-side alert(paragraph[0067],[0101],[0081-0084]). 
As to claim 18, Prokhorov et al.teaches the computer-implemented method of claim 1, wherein the potential path of travel for the moving subject vehicle comprises at least one route determined in part based on data from a map server( The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system 174 can be configured to update the travel route dynamically while the vehicle 100 is in operation, paragraph [0064]). 
As to claim 19, Penilla teaches the computer-implemented method of claim 1, further comprising providing to the driver, the predicted location of the subject vehicle and at least one 
As to claim 20, Prokhorov et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the subject vehicle, via selection and entry of text(The vehicle 100 can include an input system 130 for receiving input from a vehicle occupant (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof, paragraph [0051], [0083]). 
As to claim 21, Prokhorov et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the moving subject vehicle, via audio input or video input, the method further comprising parsing the audio or video using artificial intelligence or humans or a combination thereof ( one or more of these elements can be configured to identify the nature of the oncoming objects (e.g. whether the oncoming object is a vehicle) using any suitable technique, including, for example, template matching and other kinds of computer vision and/or image processing techniques and/or other artificial or computational intelligence algorithms or machine learning methods, paragraph [0050-0051]). 
As to claim 24, Penilla teaches the computer-implemented method of claim 6, wherein the information entry tag is selected from a group comprising of at least one of license plate number, Make/Model, Color, Speed, and Direction of travel ( The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.  The distributed nature of the cloud processing system will enable users of various vehicles, structures and objects to access the 
As to claim 25, Prokhorov et al.  teaches the computer-implemented method of claim 2, wherein the automatically determining is based at least in part on machine learning or other artificial intelligence processes for learning and predicting based on historically observed habits and statistics(paragraph[0022-0031]). 
As to claim 26, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein the method is configured to be utilized via a web browser, a corporate network server, a cloud-based provider(paragraph[0051],[0065-0067],[0101]). 
As to claim 27, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising: identifying a specific type for the moving object; receiving historical traits and trends associated with the moving object, including statistical movement characteristics of the object, the statistical movement characteristics including acceleration and speed ability of the identified object; and adjusting the maximum acceleration, top speed, and maximum reachable range for the object as a function of geographic mediums that the object will move through in time over the projected course and trajectory of the moving object(paragraph[0091-0092],[0069-0072],[0034-0043],[0059]). 
The limitation of claim 28-29 has been addressed above.
As to claim 30, Penilla teaches the computer-implemented method of claim 11, wherein the threshold is a distance of said driver from said subject vehicle 9 paragraph [0215-0217]).
As to claim 31,Penilla teaches the computer-implemented method of claim 30, wherein the threshold also includes at least one of a speed of said subject vehicle, a direction of travel of 
As to claim 32,Penilla teaches the computer-implemented method of claim 6, wherein the information entry is a vehicle license plate number and matching the license plate number to known to at least one of a home address, a business address, a work address, a relative and a related associate with the moving object to determine the potential path of travel for the moving subject vehicle ( identification of vehicles can be made such that the vehicles are identified as moving tagged objects that may be traversing a particular intersection, yet identification of the actual vehicle, users, ownership of the vehicle, may be omitted. In other embodiments, vehicles may be identified using license plates of the vehicles or by identification of a unique signal/ID of the vehicle, paragraph [0253],[0301-0302]).
As to claim 33,Penilla teaches the method of claim 28, further includes entry of a vehicle license plate number and matching the license plate number to known to at least one of a home address, a business address, a work address, a relative and a related associate with the moving object to estimate at least one potential path of travel for the moving subject vehicle ( identification of vehicles can be made such that the vehicles are identified as moving tagged objects that may be traversing a particular intersection, yet identification of the actual vehicle, users, ownership of the vehicle, may be omitted. In other embodiments, vehicles may be identified using license plates of the vehicles or by identification of a unique signal/ID of the vehicle, paragraph [0253],[0301-0302]).
As to claim 34,Penilla teaches the system of claim 29, wherein moving object data from at least a secondary observer is merged with the merged data to provide an improved potential path of travel for the moving object (paragraph [0014], [0030],and [0037]).

			Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664